—Appeal from a decision of the Unemployment Insurance Appeal Board, filed July 14, 2000, which, inter alia, reduced claimant’s weekly unemployment insurance benefit rate to zero.
The record demonstrates that claimant received a pension that had been fully funded by the employer. Accordingly, we find that substantial evidence supports the decision of the Unemployment Insurance Appeal Board reducing claimant’s weekly benefit rate to zero (see, Labor Law § 600 [7]; Matter of Scheiner [Commissioner of Labor], 263 AD2d 658). To hold otherwise would subvert the purpose of the Unemployment Insurance Law, i.e., “to provide income to unemployed workers who are without earned income” (Matter of Liss [Ross], 80 AD2d 716).
Crew III, J. P., Peters, Spain, Carpinello and Mugglin, JJ., concur. Ordered that the decision is affirmed, without costs.